Citation Nr: 0120289	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable (increased) evaluation for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION


The veteran had active military service from February 1971 to 
February 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

The veteran contends that she has been diagnosed with 
hepatitis B and C, and that the initial signs and symptoms of 
the infections manifested within one year of her service 
discharge.  She says she routinely handled blood products and 
other hazardous biological agents during her active service.  
She believes she contracted her hepatitis infection from this 
contact.  The veteran also maintains that she has PTSD as a 
result of serving as a medical technician in the Philippines.  
She states she saw many mangled and dead bodies that had been 
evacuated from the Republic of Vietnam.  She recalls having 
to draw blood from an individual whose body was plagued by a 
fungal infection and smallpox.  She says she aided numerous 
soldiers in the hours before their imminent death.  The 
veteran also argues that her psychiatric disorder, which she 
referred to as PTSD, is secondary to her service-connected 
disabilities.  Finally, the veteran asserts that her service-
connected asthma has not been properly evaluated.  She 
contends that the evidence supports a higher disability 
rating.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

A review of the record discloses that the veteran has made 
numerous references to receiving current treatment through 
the Chillicothe VA Medical Center (VAMC).  In a statement 
received in November 1998, she reported that she had been 
diagnosed as having hepatitis C at that facility in 1998.  A 
September 1997 treatment report from the Family Health Center 
indicates that the veteran was receiving medications to treat 
her asthma from a VA hospital.  The most recent records 
received from the Chillicothe VAMC are dated in July 1997.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it will be necessary to obtain the 
veteran's current medical records prior to a final decision 
in this case.  See Dunn v. West, 11 Vet.App. 462 (1998).

In addition, the veteran has not been provided a VA 
examination to confirm the presence, as well as determine the 
etiology, of her claimed psychiatric disorder.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should advise the veteran that she 
should submit medical evidence, such as a 
statement from a physician, supporting her 
contention that she has hepatitis which is 
etiologically related to her military service.

2.  The RO also should request the veteran to 
submit the names, addresses and approximate dates 
of treatment or evaluation for all VA and non-VA 
medical care providers who treated her for 
hepatitis, PTSD, or any other psychiatric disorder 
since service discharge.  The RO should also 
request that the veteran submit the names and 
addresses for all VA and non-VA medical care 
providers who have treated or evaluated her in 
recent years for her service-connected asthma.  
After securing any necessary releases, the RO 
should attempt to obtain a copy of all indicated 
records, to include any pertinent records from the 
Chillicothe VAMC, which have not already been 
associated with the claims file. 

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and her representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  Then, the veteran should be afforded a VA 
examination by a psychiatrist to determine the 
nature, extent, and etiology of any psychiatric 
disorders present.  Any indicated studies, tests 
and evaluations deemed necessary should be 
performed.  A diagnosis of PTSD under DSM IV 
criteria should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner should explain 
why the diagnosis was not made.  

With respect to each currently present psychiatric 
disorder (other than PTSD), the examiner should 
provide an opinion as to whether it is at least as 
likely as not that the disorder is etiologically 
related to service or was caused or chronically 
worsened by the veteran's service-connected 
disabilities.  With respect to any such 
disorder(s) the examiner believes was (were) 
aggravated by the service-connected disabilities, 
the examiner should attempt to identify the extent 
of disability due to aggravation.  The claims 
folder, to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.  The 
examination report is to reflect that such a 
review of the claims file was made.

6.  The RO should also schedule the veteran for a 
VA pulmonary examination to determine the current 
extent of impairment from the service-connected 
asthma.  The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner. The examination report is to reflect 
that such a review of the claims file was made.  
The RO should ensure that all pulmonary function 
studies required for rating purposes are 
conducted.  The examiner should also indicate 
whether there is evidence that the veteran 
utilizes any systemic corticosteroid and/or 
inhalational or oral bronchodilator therapy and, 
if so, the frequency of the use.  The examiner 
should also provide an opinion concerning the 
impact of the disability on the veteran's ability 
to work.  The rationale for all opinions expressed 
must also be provided.

7.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

8.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

9.  Then, the RO should readjudicate the issue of 
whether new and material evidence has been 
submitted to reopen the claim of service 
connection for hepatitis; readjudicate the claim 
for service connection for psychiatric disability, 
to include PTSD, on direct and secondary bases; 
and readjudicate the claim for a compensable 
evaluation for asthma.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she and her representative should be 
provided with a Supplemental Statement of the Case 
and afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  No action is 
required of the appellant until she is otherwise 
notified by the RO.  By this remand, the Board 
intimates no opinion, either factual or legal, as to 
any ultimate conclusion warranted in this case.

The appellant has the right to submit additional 
evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


